Citation Nr: 9917503	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  95-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
shrapnel wounds to the head and right thigh.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the most recent of which was 
entered in October 1996, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  A 
hearing was held before a hearing officer at the RO in July 
1995, and the hearing officer's decision was entered in 
February 1996.   

In September 1996, the Board issued a decision which, 
pertinently, denied an increased rating for PTSD and, in 
addition, denied service connection for hearing loss as well 
as, due to exposure to Agent Orange, peripheral neuropathy.  
Thereafter, the veteran filed an appeal, relative to each of 
the foregoing denials, with the United States Court of 
Appeals for Veterans Claims (Court).  In a Memorandum 
Decision dated June 22, 1998, for which the judgment was 
entered the following month, the Court affirmed the Board's 
denial relative to each of the foregoing conditions for which 
service connection was denied and vacated and remanded that 
aspect of the decision denying an increased rating for PTSD.  
[redacted].  
Thereafter, the appeal was returned to the Board. 

In addition to the issues addressed in the preceding 
paragraph, the lone remaining issue (other than a granted 
claim involving shrapnel wounds, which is addressed below) 
which was before the Board in September 1996 was a claim for 
service connection for headaches.  However, such benefit was 
granted in a rating decision entered in December 1998 and, 
therefore, the related service connection issue is no longer 
before the Board.  

In conjunction with the Board's award of service connection 
for shrapnel wounds of the right thigh and head in September 
1996, the RO, in a rating decision entered in October 1996, 
assigned a noncompensable rating for such disability.  In 
November 1996, the veteran conveyed disagreement with such 
rating.  Following the mailing to the veteran in August 1998 
of a Statement of the Case addressing such issue, a related 
Substantive Appeal was received the following month.  
Accordingly, the present appeal includes the veteran's claim 
for an increased rating for shrapnel wounds to the head and 
right thigh, the second issue stated on the title page.  


REMAND

In the above-cited Memorandum Decision, the Court observed 
that, subsequent to the Board's September 1996 disposition of 
the veteran's claim for an increased rating for PTSD, the 
"regulations governing mental disorder ratings" were 
revised by VA.  The Court further asserted that, in view of 
the enactment of the foregoing revised criteria, a "remand 
was necessary" in order that the Board might, in 
adjudicating the veteran's increased rating claim, apply 
whichever rating criteria was most favorable to him.  Given 
the foregoing, then, and inasmuch as the veteran has not yet 
been pertinently examined by VA since the operative effective 
date (i.e., November 7, 1996) of the revised criteria, the 
Board is of the view that such an examination should be 
accomplished before a related appellate determination is 
made.  Further development to facilitate the performance of 
the same is, therefore, specified below.  

The Board is also of the view that a current VA examination 
bearing on the severity of the veteran's service-connected 
shrapnel wounds involving the head and right thigh would be 
helpful before such issue is addressed (if necessary) on 
appeal.  The performance of the same, consequently, is 
contemplated in the development directed hereinbelow.


Accordingly, the case is REMANDED for the following:


1.  The RO should contact the veteran and 
request him to identify, by name and 
address, any health care provider(s), 
whether of VA or non-VA origin, from whom 
he may have received treatment subsequent 
to September 1996 relative to either 
disability included in the issues on 
appeal. Thereafter, in light of the 
response received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated.   


2.  Thereafter, the RO should arrange for 
the veteran to undergo the following VA 
examinations:

(a.)  A VA examination by a board 
certified psychiatrist, if available, to 
determine the current severity of his 
service-connected PTSD.  Further, the 
examiner is specifically requested to 
assign a score representative of the 
veteran's PTSD-related Global Assessment 
of Functioning.  Any special diagnostic 
studies deemed necessary should be 
performed, and the claims folder should 
be made available to the examiner for 
review prior to the examination.  

(b.)  A VA general medical examination to 
determine the present severity of the 
veteran's service-connected shrapnel 
wounds involving the head and right 
thigh.  A full description of the scars 
(to include, if appropriate, whether the 
scarring is objectively tender and 
painful) is essential, with commentary as 
to whether each scar is productive of 
limitation of function of any related 
part.  Any special diagnostic studies 
deemed necessary should be performed, and 
the claims folder should be made 
available to the examiner for review 
prior to the examination.  


3.  The RO should then review the reports 
pertaining to each VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
each examination is in compliance with 
the Board's respective examination 
instructions.  


4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate each issue stated on the 
title page; in readjudicating the claim 
for an increased rating for PTSD, the RO 
should consider the revised criteria 
pertaining to the evaluation of mental 
disorders, 38 C.F.R. Part 4 (effective 
November 7, 1996), as well as the 
criteria in effect prior to November 7, 
1996, rating the veteran under the 
criteria most favorable to him. 


5.  If either benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	 Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




